Judgment, insofar as it denies to the plaintiffs an award of damages and an accounting, reversed and an interlocutory judgment directed referring the matter to an Official Referee to ascertain what, if any, damages were sustained by plaintiffs, and directing an accounting. The judgment, insofar as it grants injunctive relief, is affirmed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Townley, J., dissents and votes to affirm. Settle order on notice. [See 268 App. Div. 769.]